Citation Nr: 1618811	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-37 037 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1999 to June 1999 and from January 2001 to May 2001, and also had additional Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

This claim was before the Board in October 2015.  The Board reopened the service connection claim based on new and material evidence and remanded the claim for a VA examination.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, her acquired psychiatric disorder, diagnosed as other specified anxiety disorder, is related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as other specified anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).    




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran essentially contends that she had psychiatric symptoms while in service.  See September 2014 statement.  Also of record is a lay statement from the Veteran's friend.  The friend stated that the Veteran's personality had changed after she returned from service in Honduras.  See August 2015 lay statement.  The Veteran's Army National Guard records contain her orders to report to Honduras in January 2001.  

The Veteran was afforded a VA examination in August 2012.  The Veteran was diagnosed with anxiety disorder, not otherwise specified.  The examiner stated that the Veteran's symptoms of emotional distress were better explained by the diagnosis of anxiety disorder, which captured the mixed presentation of generalized anxiety disorder and post-traumatic stress disorder (PTSD).  However, the examiner did not provide a discussion regarding whether the Veteran's anxiety disorder was related to service.  

The Veteran was then afforded a VA examination in November 2015.  The examiner diagnosed other specified anxiety disorder and explained that the Veteran did not meet the criteria for generalized anxiety disorder or PTSD.  Rather her generalized anxiety and trauma-related symptoms were related to her diagnosis of other specified anxiety disorder.  The examiner further explained that the Veteran presented with similar and consistent symptoms as shown in August 2012, but that the diagnosis of anxiety disorder not otherwise specified under the DSM-IV is now termed other specified anxiety disorder in the DSM-5.  The examiner also opined that the Veteran's other specified anxiety disorder is at least as likely as not related to her military experiences, especially since there is no evidence of psychiatric disability prior to military service.  Moreover, the examiner found it significant that some symptoms were reported to have begun while she was on active duty.  

Accordingly, the evidence weighs in favor of the Veteran's claim, or at a minimum, is at least in equipoise as to whether the Veteran's anxiety disorder is related to service.  Thus, after resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, diagnosed as other specified anxiety disorder, is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as other specified anxiety disorder, is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


